240 F.2d 844
Clara B. SCULLEN, Executrix of the Estate of Frank M. Braunberger, Deceased, Appellant,v.Albert J. BRAUNBERGER.
No. 15685.
United States Court of Appeals Eighth Circuit.
January 3, 1957.

1
Appeal from the United States District Court, Southern District of Iowa.


2
James G. McDowell, Jr., and J. Riley McManus, Des Moines, Iowa, for appellant.


3
J. C. Pryor and J. C. Riley, Burlington, Iowa, for appellee.


4
Appeal from District Court dismissed without taxation of costs in this Court in favor of either of parties, on motion of appellant.